Case: 16-60778      Document: 00514151215         Page: 1    Date Filed: 09/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 16-60778                                FILED
                                                                          September 11, 2017

DIANNE S. JUSTICE,
                                                                             Lyle W. Cayce
                                                                                  Clerk

                     Plaintiff - Appellant

v.

RENASANT BANK, also known as Renasant Corporation,

                     Defendant - Appellee



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:15-CV-136


Before STEWART, Chief Judge, and KING and JONES, Circuit Judges.
PER CURIAM:*
       Dianne Justice (“Justice”) was terminated from her job at Renasant
Bank (“Renasant”) in February 2015. She filed a complaint against Renasant
and her supervisor, Hozay Hausley, alleging state law claims and claims under
the Americans with Disabilities Act (“ADA”), as amended, and the Family and
Medical Leave Act (“FMLA”).            The district court granted Renasant’s and
Hausley’s motion for summary judgment. The district court held in relevant
part that although Justice had raised a disputed fact issue whether her


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60778    Document: 00514151215     Page: 2   Date Filed: 09/11/2017



                                 No. 16-60778
occasional migraine headaches constitute a disability, she was not qualified for
her job because she was unable to work when she had a migraine. The district
court also noted that Renasant allowed Justice to take time off work each time
she requested it, thereby accommodating her requests for ADA purposes. The
court rejected her FMLA claim.
      On appeal, Justice challenges only the dismissal of her ADA claim
against Renasant, asserting that she was terminated in violation of 42 U.S.C.
§ 12112(a) because of her migraine headache disability. Justice reasons that
the close timing between a negative evaluation of her work performance and
the fact that she was fired a day after taking off work because of a migraine
suggest that Renasant retaliated against her.
      We review a district court’s grant of summary judgment de novo. Kemp
v. Holder, 610 F.3d 231, 234 (5th Cir. 2010). A party is entitled to summary
judgment if there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a)). We may
affirm a grant of summary judgment on any grounds supported by the record
and presented to the district court. Campbell v. Lamar Inst. of Tech., 842 F.3d
375, 379 (5th Cir. 2016). To make out a prima facie case of discrimination
under the ADA, an employee must demonstrate that the employer subjected
her to adverse employment decisions on account of her disability. E.E.O.C. v.
LHC Grp., Inc., 773 F.3d 688, 695 (5th Cir. 2014). Termination is an adverse
employment decision. See id.
      Justice was not terminated because of her migraines but because she
violated company policy by signing a loan agreement falsely made out to her
sister. In December of 2013, Justice generated, processed, and signed a loan
for $3,140 in her sister’s name. Justice then used the loan money to pay her
own mortgage. In January 2015, Hausley reviewed the past due loan report
and discovered Justice’s sister’s delinquent loan. He mentioned the loan to
                                       2
    Case: 16-60778    Document: 00514151215     Page: 3   Date Filed: 09/11/2017



                                 No. 16-60778
Justice and asked her to notify her sister of the delinquent status of her loan.
Upon reviewing the next week’s report, however, Hausley learned that Justice
had paid off the delinquent loan from her personal account. Hausley referred
the matter to Human Resources, which conducted an investigation and
concluded that Justice had created the loan for her personal benefit and had
deviated from safe banking practices against the bank’s loan policy. In an
exchange of emails on February 2, 2015, management subsequently
recommended that Justice be terminated. Justice was fired later that day.
      Renasant therefore did not fire Justice because of absences allegedly due
to migraines, but because she violated company policy.            Although her
performance evaluation was close in time to the company’s investigation into
her sister’s loan, Hausley expressly stated in her evaluation that “[Justice] and
I have talked and we are expecting 2015 to be much better,” demonstrating
that Hausley had no intention of firing her based on her absences. We do not
endorse the district court’s finding that there was a genuine issue of material
fact whether migraine headaches, especially Justice’s migraine headaches,
may constitute a disability under the ADA. We nevertheless AFFIRM the
district court’s grant of summary judgment in favor of Renasant for the
foregoing reasons.




                                       3